Citation Nr: 0834075	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  06-25 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1952 to May 1954.

These matters come before the Board of Veterans Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Boise, Idaho, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefits currently sought on appeal.


FINDINGS OF FACT

1.  Bilateral hearing loss was not exhibited in service and 
did not manifest to a compensable degree within one year of 
discharge from active military service, and is not related to 
service.

2.  The preponderance of the medical evidence is against a 
finding that tinnitus, which manifested years after service, 
is related to active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may sensorineural hearing 
loss be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309  (2007).

2.  Tinnitus was not incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a claim for benefits the Veterans Claims 
Assistance Act of 2000 (VCAA),  38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007),  requires 
VA  to notify the claimant and his representative, if any, of 
any information and medical and lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2007).  

Specifically, the VCAA notice must inform the veteran of any 
information and evidence that is not of record that is 
necessary to substantiate the claim; information and evidence 
that the claimant is to provide; and information and evidence 
that VA will seek to provide.  See Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005).

In correspondences dated May 2005 and March 2006, the agency 
of original jurisdiction (AOJ) satisfied its duty to notify 
the veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2007).  Specifically, the 2005 notice 
informed the veteran of information and evidence necessary to 
substantiate the claims for service connection and of the 
relative burdens of VA and the veteran, relating information 
and evidence that the VA would seek to provide and that which 
the veteran was expected to provide.  The subsequent 2006 
notice informed the veteran of information and evidence that 
governs the initial assignment of a disability evaluation and 
the regulations regarding the effective date of the 
establishment of service connection.

Although this last notice was delivered after the initial 
denial of the claims, the AOJ subsequently readjudicated the 
claims based on all the evidence in the July 2006 statement 
of the case (SOC).  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Thus, the veteran was not precluded from 
participating effectively in the processing of his claims and 
the late notice did not affect the essential fairness of the 
decision.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

The veteran's service treatment records are unavailable.  
Under such circumstances, VA has a heightened duty to search 
for medical information from alternative sources in order to 
reconstruct the service treatment records.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Jolley v. Derwinski, 1 
Vet. App. 37, 39-40 (1990).  In that regard, the information 
of record indicates that efforts to obtain the service 
treatment records were not successful.  Particularly, the RO 
contacted the National Personnel Records Center (NPRC) to 
obtain complete copies of the service treatment records.  A 
negative reply was received in November 2005.  Next, the 
veteran submitted NA Form 13055 to the RO in July 2005.  
However, he failed to provide in-service treatment dates 
sufficient to warrant a search.  Regardless, by telephone in 
August 2005, the veteran advised the RO that he did not seek 
treatment for bilateral hearing loss and tinnitus while in 
service.  In light of this fact, further efforts to obtain 
the service treatment records are not necessary.  

All identified and available post-service treatment records 
have been secured.  The veteran has been medically evaluated 
in conjunction with his claims.  Also, medical opinions have 
been obtained.  VA has done everything reasonably possible to 
assist the veteran with respect to his claims for benefits in 
accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).

Service Connection

The veteran is seeking service connection for bilateral 
hearing loss and tinnitus, which he contends is the result of 
noise exposure that occurred during his military service in 
the Army.  Specifically, he contends that he was exposed to 
field artillery units while serving in Korea and was without 
proper ear protection.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R 
§ 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

In order to establish entitlement to service connection, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Bilateral Hearing Loss

The first question for consideration in evaluating a direct 
service connection claim is whether the competent medical 
evidence demonstrates a current disability.  In this regard, 
38 C.F.R. § 3.385 defines when impaired hearing will be 
considered a "disability" for the purpose of applying the 
laws administered by VA.  It states that impaired hearing 
will be considered a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz (Hz) is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000, or 4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  

In the present case, a VA examination of July 2006 revealed 
findings indicative of bilateral sensorineural hearing loss 
sufficient to meet the requirements under 38 C.F.R. § 3.385.  
Therefore, the first element of a service connection claim is 
satisfied.  

The next element which must be established is that of an in-
service incurrence.  The veteran's service treatment records 
are unavailable.  However, he denies any complaints of 
hearing loss while in service.  He also denies head injury or 
concussion during active military service.   The veteran does 
state that he served in field artillery in Korea and was 
exposed to combat noise.  He states that 


he was continuously surrounded by artillery fire including 
bazookas, hand grenades and machine guns for approximately 
seven months while in Korea.  

Of record is a citation for meritorious service with 
connection to military operations in Korea.  The veteran's 
duties consisted of obtaining photographic coverage of the 
corps front and operating communications equipment.  Based on 
this citation, the evidence shows that the veteran was 
potentially exposed to hazardous noise levels while in 
service.  

Finally, there must be medical evidence of a nexus between 
the current disability and the in-service incurrence or 
aggravation of a disease or injury.  The credibility and 
weight of all evidence, including the medical evidence, must 
be assessed to determine its probative value, accounting for 
evidence which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to a 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record.  
Every item of evidence does not have the same probative 
value.

The medical evidence of record includes a private audiologist 
opinion of December 2005, which stated that it "is possible 
that the veteran's high frequency hearing loss in both ears 
could have been in part an affect of noise exposure."  She 
further opined that the "noise exposure could have been due 
to his military service."  The audiologist noted that no 
previous records were available for review at the time of 
evaluation.  

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  Here, the audiologist did not have access to the 
veteran's claim file at the time of examination.  She also 
did not use definitive language in supporting her medical 
opinion.  Instead, the language was equivocal stating it is 
"possible" and that the hearing loss "could be" due to 
noise exposure in service.  Medical evidence that is 
speculative, general or inconclusive cannot support a claim.  
Obert v. Brown, 5 Vet. App. at 30, 33 (1993) (a medical 
opinion expressed in terms of "may," also implies "may or may 
not" and is too speculative to establish a plausible claim).  
Accordingly, the opinion is assigned less probative value.

On VA examination of September 2005, the audiologist noted 
the veteran has a moderate to moderately severe sensorineural 
hearing loss in the right ear and a moderately severe high 
frequency sensorineural hearing loss in the left ear.  She 
reviewed the claims file and noted no service treatment 
records were available.  Based on the veteran's lack of 
complaint of hearing loss until September 2004, the initial 
documented hearing loss of April 2005, and the lack of 
documented or reported military acoustic trauma in service, 
the audiologist's professional opinion was that it is less 
likely than not that the current hearing loss is related to 
or caused by military service. 

In June 2006, in response to the private opinion of record, 
VA requested an additional medical opinion regarding service 
connection of the bilateral hearing loss.  The same VA 
audiologist reviewed the claims file, which included the 
December 2005 private opinion.  She concluded that she did 
not disagree with the private opinion in that "it is 
possible that his high frequency hearing loss in both ears 
could have been in part an affect of noise exposure."  She 
continued "however, in my opinion the likelihood that this 
occurred is less than a 50/50 probability and therefore my 
prior opinion stands."  The audiologist opined that based on 
history and physical examination dated October 2004, which 
states "no ear problems"; the ENT's notes dated January 
2006, stating "no history of ear problems; or no ear 
symptoms until September 2004," the examiner affirmed her 
prior opinion that it is less likely than not that the 
current hearing loss is related to military service.  
 
The audiologist is a medical professional and competent to 
render an opinion in this matter.  When viewed together, the 
two opinions are considered more probative as they were 
definitive, based upon complete review of the claims file, 
and supported by detailed rationale.  The veteran's claim of 
no complaints of hearing loss while in service and lack of 
post-service occupational noise exposure was considered.  
During the June 2006 VA examination the veteran reported that 
he noticed hearing problems 30 years earlier (or 
approximately 20 years after service discharge).  As such, 
the Board assigns greater weight to the September 2005 and 
June 2006 opinions.

The Board acknowledges the veteran's contentions that his 
bilateral hearing loss is due to field artillery exposure in 
service.  However, he has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion  as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997); Espiritu v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's bilateral hearing loss is causally 
related to his service.  Thus, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  Direct service 
connection for hearing loss is denied.

Service connection will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309.  

The medical evidence of record fails to show that the veteran 
was diagnosed with sensorineural hearing loss within one year 
of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  
Specifically, the veteran was not diagnosed with hearing loss 
until April 2005, more than 50 years following discharge from 
service.  Therefore, presumptive service connection for 
sensorineural hearing loss is denied.   

Tinnitus

The veteran has attributed his tinnitus to in-service noise 
exposure.  Service treatment records were unavailable.  
However, as established above, the citation for meritorious 
service with connection to military operations in Korea lends 
credence to the claim of noise exposure during service.

Post-service medical records indicate the veteran's initial 
complaints of tinnitus were in September 2004.  At that time, 
tympanometry revealed no middle ear or tympanic membrane 
dysfunction for either ear.  

During a VA examination in September 2005, the veteran 
informed the audiologist that the tinnitus "crept up with 
age" and that he didn't remember when in started.  She 
reviewed the file and noted that she was unable to determine 
the likely etiology, but it is likely the result of cochlear 
damage that is indicated by cochlear hearing loss.  Clinical 
tests revealed normal middle ear peak pressure.  Based on the 
lack of complaint of tinnitus during military service, lack 
of complaint until 2004 with no known date or cause of onset 
and no mention of tinnitus until 2006, the VA examiner opined 
that tinnitus was not caused by or a result of military 
service.

This is the sole medical opinion relating to etiology of the 
veteran's tinnitus.  The audiologist is a medical 
professional and competent to render an opinion in this 
matter.  She offered a reasonable basis for her concluding, 
namely that the veteran had no complaints of tinnitus while 
in service and that his first complaint of tinnitus was more 
than 50 years following discharge from service.  Evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors such as the veteran's 
health and medical treatment during and after service.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Absent 
medical evidence to the contrary, the Board is not in a 
position to question this opinion.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

The veteran's own contentions regarding the etiology of his 
tinnitus are not competent medical evidence, as he does not 
have specialized medical training.  See .  Espiritu v. 
Derwinski, supra.

In conclusion, a preponderance of evidence is against a 
finding of entitlement to service connection for tinnitus.  
Therefore, the benefit of the doubt provision does not apply.  
Service connection for tinnitus is not warranted.  
 




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

